Case 1:19-cv-07115-GBD-OTW Document5 Filed 08/20/19 Page 1 of 4

350 Mount Kemble Avenue

P.O. Box 1917 Wali Street Plaza

. 88 Pine Street, 28th Floor
M t , New Je: 0796. ,
orristown, New Jersey 07962 New York, New York 10005

hone: 973-267-005
phone 8 phone: 212-483-0105

fax: 973-267-6442 Coug Alin Duffy LLP fax: 212-480-3899

www.coughlinduffy.com

 

MARK K, SILVER, Esa.
DIRECT DIAL: (973) 631-6045

MSILVER@COUGHLINDUFFY,COM

August 20, 2019

Hon. George B. Daniels, U.S.D.J.
United State District Court
United States Courthouse

500 Pearl St.

Courtroom L1A

New York, NY 10007-1312

RE: Farmer v. Law Offices of Weiner & Weiner, LLC, et al.
Civil Action No.: 19 cy 7115

Dear Judge Daniels:

Coughlin Duffy LLP, Kevin Coughlin, Timothy Duffy, Josh Weiner and Paul Weiner
(collectively “Defendants”) have become aware of the Complaint filed in the above referenced
matter and are writing to respectfully request the court to schedule a conference in this matter,

First, Defendants wish to advise the Court that as of the date of this letter, Defendants
have not been properly served in this matter and any attempts by Plaintiff to enter default against
the Defendants would be improper. As evidenced by the Plaintiff's own “Affirmation of
Service”, Plaintiff's only method of transmitting the Complaint to the Defendants was “via
yahoo.com email servers” which does not comport with proper service under the Federal Rules
of Civil Procedure, (See Exhibit 1 attached hereto).

 

' Defendants also note the named sender of the email is a “John Wick”. John Wick is the title
character in a popular series of action adventure movies starring Keanu Reeves wherein Mr,
Wick is a brutal and merciless assassin/vigilante. Defendants mention this because they consider
the transmittal of the email to be a potential threat of bodily harm and are now concerned for
their own wellbeing.

 
Case 1:19-cv-07115-GBD-OTW Document5 Filed 08/20/19 Page 2 of 4

 

Coughlin Duffy.

If Defendants were offered a Waiver of Service pursuant to Rule 4, they would execute
said waiver, but as of the date of this letter, said waiver has not been offered by the Plaintiff.

Once proper service has been made (or waiver thereof), Defendants intend to serve
Plaintiff with a Rule 11 letter followed by a Motion to Dismiss pursuant to Rule 12(b)(6) as the
Complaint in this matter is wholly frivolous and without merit. Even the most cursory of review
of the Complaint allows the reader to discern that Plaintiffs Complaint fails to state a cause of
action that Plaintiff has standing to assert. Setting aside the fact that the allegations made by
Plaintiff are utterly false and wholly defamatory, the alleged causes of action stemming from
violations of “New York State Judiciary Law” do not carry with them a private right of action
from which the Plaintiff can recover damages. Plaintiff has no relationship with the Defendants
other than he is a pro se adversary in another action. This Court is aware of the history between
this Plaintiff and the Defendants in the related action of Farmer v, FZOAD.com Enterprises, Inc.
et al, (17-cv-9300) and the filing of this action is nothing more than a tactic by the Plantiff to
harasss and defame the Defendants.

Defendants would ask the Court, after reviewing the Complaint, to consider dismissing
this action sua sponte or, alternatively, setting a court conference to provide guidance on how to
proceed in an expedited manner.

Respectfully submitted,
COUGHLIN DUFFY, LLP

By: _/s/Mark K. Silver

 

 

Mark K. Silver
MES:tfe

Ce: The Honorable Ona T. Wang, U.S.M.J. (via ECF)
Richard Farmer (via e-mail and U.S. Mail)
Case 1:19-cv-07115-GBD-OTW Document5 Filed 08/20/19 Page 3 of 4

EXHIBIT 1

 
Case 1:19-cv-07115-GBD-OTW Document5 Filed 08/20/19 Page 4 of 4

 

From: * John Wick <eyesearch.57@gmail.com>

Sent: Thursday, August 1, 2019 3:32 PM

Ta: piw@weinerattorney.com; jlw@weinerattorney.com; mrait@buddlarner.com; Kevin
Coughlin; Timothy Duffy; Joshua Weiner; Linda Hall

Subject: Farmer v. Law offices of Weiner & Weiner et al. LLC 19-CV-7115: You Have Been Served,

Attachments: 2019.08 01.15.22 50 US, District Court SDNY Summons.pdf; 2019_08 01_15_24 52

U.S. District Court Summons 2.paf; 2019_08_01_15_26_55 U.S. District Court SDNY
summons 3.pdt

 

 

! 5 , Z|
EE mer v. Law offices of Weiner & Weiner et al....

 

 

AFFIRMATION OF SERVICE

I, Richard Farmer Plaintiff, declare under penalty of perjury that I submitted today’s filings to the Pro Se office,
to be submitted via E.C.F., electronic filing, and via email to all the parties involved, in addition Plaintiff
Farmer sent the parties an additional service via yahoo.com email servers in which Yahoo used their digital
services to deliver Civil Pleading and Summons to Appear before the United States District Court for the
Southern District of New York.

[Farmer v. Law offices of Weiner & Weiner, LLC, et al. U.S. District Court, SDNY Index. No. 19-CV-7115:

You Have Been Served. ]

Richard Farmer
Plaintiff
